[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14726                ELEVENTH CIRCUIT
                                                               MAY 4, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                D. C. Docket No. 09-00089-CR-ORL-22-KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WILBER MARROQUIN-TORRES,
a.k.a. Israel Marroquin-Torres,
a.k.a. Roberto Chang,
a.k.a. Wilbert Marroquin-Torres,
a.k.a. Jorge Oritz-Barrera,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (May 4, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.
PER CURIAM:

      Craig L. Crawford, appointed counsel for Wilber Marroquin-Torres in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Marroquin-Torres’s conviction

and sentence are AFFIRMED.




                                          2